715 N.W.2d 893 (2006)
475 Mich. 890
CHARTER TOWNSHIP OF WEST BLOOMFIELD, Plaintiff-Appellee,
v.
Duane MONTGOMERY, Jr., Defendant-Appellant.
Docket No. 130753. COA No. 264500.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the March 1, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. *894 The motion to consolidate is DENIED as moot.